DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 4 and 10 cite "gravity direction fiducial marker comprises a radiopaque needle", but there was no explanation or description of a radiopaque needle in the gravity direction fiducial marker in the specification. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Bonny (U.S. Pub. No. 20180014888A1). 

Regarding claim 1, Siemionow teaches a coordinate locating device (Fig 1G-H, abstract) comprising:
a support structure removably connectable to a wearable sensor device being worn by an individual (paragraph [0033], attachable by adhesive),
the support structure comprising a planar surface (Fig 1G-H, registration grid 181, paragraph [0033]);
and a plurality of different fiducial marker components connected to the planar surface (Fig 1G-H, registration grid 181 and fiducial markers 181B, paragraph [0033]),
the plurality of different fiducial marker components (Fig 1G-H, fiducial markers 181B, paragraph [0033]) includes:
a set of fiducial markers connected to the planar surface in a non-collinear configuration relative to each other to define a three-dimensional (3D) space of pixels in an image (Fig 1G-H, registration grid 181 and fiducial markers 181B, paragraph [0033].
Siemionow fails to teach the distance calibration fiducial marker connected to the planar surface and being configured to define a distance calibration length of pixels in the image and the distance calibration fiducial marker being perpendicular to the planar surface and defining the calibration length of the pixels to locate a point of origin of motion sensing by the wearable sensor device. However, Bonny teaches the use calibration fiducial marker is used within the calibration device that is perpendicular to the planar surface defining the known distance ‘d’ from the abutment surface for distance calibration length (Fig 2A-C, calibration fiducial marker 203, calibration device 201, paragraph [0040]). 
Siemionow and Bonny are both considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Siemionow to incorporate the teaching of Bonny providing the use of calibration fiducial marker within the calibration device defining the known distance ‘d’ from the abutment surface for distance calibration length (Fig 2A-C, calibration fiducial marker 203, calibration device 201, paragraph [0040]). Doing so would increase the accuracy in defining the true orientation of the tool axis relative to the fiducial marker array through calibration process of the tracking system (paragraph [0037]). According to the invention, the point of sensing origin is located to define the point of motion sensing that corresponds to a center of sensing by the IMU. One or ordinary skill would recognize the combination of any fiducial markers and IMU sensors to the invention would achieve the feature, which is locating the point of origin of motion sensing. 

	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Bonny (U.S. Patent No. 20180014888) as applied to claim 1 and in the further view of Deitz (U.S. Pub. No. 20180098715A1).

Regarding claim 2, Siemionow modified by Bonny teaches the coordinate locating device (Fig 1G-H, abstract) according to claim 1, wherein the plurality of different fiducial marker (Fig 1G-H, registration grid 181 and fiducial markers 181B, paragraph [0033]) components.
Siemionow modified by Bonny fails to teach the use of at least one gravity direction fiducial marker that moves in response to a force of gravity to locate a direction of gravity, in response to ionizing radiation, at an instantiation of imaging at which the image is captured. However, Deitz teaches fiducial markers within the fiducial plumb line can rotate and swing freely and align itself to the direction of gravity (paragraph [0063]). 
Siemionow, Bonny, and Deitz are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Deitz providing the fiducial markers within the fiducial plumb line can rotate and swing freely and align itself to the direction of gravity (paragraph [0063]). Doing so would increase the view radiographically that is calibrated to account for out-of-plane affects that can add length distortion to sagittal plane distance measurements (paragraph [0064]). One or ordinary skill would recognize the combination of gravity fiducial markers to the invention would achieve the feature, which is response to the force of gravity to locate a direction of gravity vector, and in response to ionizing radiation, at an instantiation of imaging at which the image is captured. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Bonny (U.S. Patent No. 20180014888) as applied to claim 1 and in the further view of Marn (U.S. Pub. No. 20050157847A1).

Regarding claim 3, Siemionow modified by Bonny teaches the coordinate locating device (Fig 1G-H, abstract) according to claim 1, 
Siemionow modified by Bonny fails to teach the support structure comprises a chamber mounted to the planar surface wherein the at least one gravity direction fiducial marker comprises a plurality of loose radiopaque balls configured to move within the chamber in response to the force of gravity. However, Marn teaches the housing device (used as chamber) filled with fluid mounted to the planar surface that has radiopaque sphere (ball) inside that move to center of gravity (Fig 1 and 2A-C, paragraph [0021]-[0022]). 
Siemionow, Bonny, and Marn are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Marn providing the housing device (used as chamber) filled with fluid mounted to the planar surface that has radiopaque sphere (ball) inside that move to center of gravity (Fig 1 and 2A-C, paragraph [0021]-[0022]). Doing so would increase the accuracy of radiographic patient positioning marker through different orientation for illustrative purposes (paragraph [0023]). One or ordinary skill would recognize the combination of multiple radiopaque balls to the invention would achieve the feature, which is response to the force of gravity to locate a direction of gravity vector. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Bonny (U.S. Patent No. 20180014888) as applied to claim 1 and in the further view of Cosman (U.S. Pub. No. 6419680B1). 

Regarding claim 4, Siemionow modified by Bonny teaches the coordinate locating device (Fig 1G-H, abstract) according to claim 1, 
Siemionow modified by Bonny fails to teach the support structure comprises a chamber mounted to the planar surface wherein the at least one gravity direction fiducial marker comprises a plurality of loose radiopaque needles configured to move within the chamber in response to the force of gravity. However, Cosman teaches chamber filled with fluid mounted to the planar surface that comprise radiopaque needle inside (Fig 6 and 7, chamber and needle) 
Siemionow, Bonny, and Cosman are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Cosman providing chamber filled with fluid mounted to the planar surface that has radiopaque needle inside (Fig 6 and 7, chamber and needle). Doing so would allow to increase or decrease the amount of fluid inside the chamber for viewing under imaging. One or ordinary skill would recognize the combination of multiple radiopaque needles to the invention would achieve the feature, which is response to the force of gravity to locate a direction of gravity vector. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Bonny (U.S. Pub. No. 20180014888A1) as of claim 1 and further view of Dvir (U.S. Pub. No. 20010031608A1). 
Regarding claim 5, Siemionow teaches the coordinate locating device according to claim 1 (Fig 1G-H, abstract). 
Siemionow fails to teach the distance calibration fiducial marker comprises a stem having a stem length, wherein the stem includes a first end connected to the planar surface, a radiopaque marker connected to a second end of the stem, the radiopaque marker having at least one dimension, and a notch formed in the stem wherein the distance calibration length is measured from a predetermined location associated with the notch to a predetermined location of the radiopaque marker. 
However, Bonny teaches the stem having a stem length that is connected to a planar surface and marker that is connected to the second end of the stem (Fig 3, calibration fiducial marker 305, calibration device 301, stem is the connector between 305 and rigid member 303). 
Siemionow and Bonny are both considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Siemionow to incorporate the teaching of Bonny providing the stem having a stem that is connected to a planar surface and marker that is connected to the second end of the stem (Fig 3, calibration fiducial marker 305, calibration device 301, stem is the connector between 305 and rigid member 303).  Doing so would increase the accuracy in defining the true orientation of the tool axis relative to the fiducial marker array through calibration process of the tracking system (paragraph [0037]).
Siemionow modified by Bonny fails to teach a notch formed in the stem wherein the distance calibration length is measured from a predetermined location associated with the notch to a predetermined location of the radiopaque marker. 
However, Dvir teaches a notch that is used to define and measuring the marker (notch, paragraph [0061] and [0064]).
Siemionow, Bonny, and Dvir are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Dvir providing teaches a notch that is used to define and measuring the marker (notch, paragraph [0061] and [0064]). Doing so would increase the accuracy in defining and measuring of the markers.

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), and in view of Lo (U.S. Patent No. 20170193706A1).

Regarding claim 6, Siemionow a system (abstract) comprising, 
a coordinate locating device (Fig 1G-H, abstract) configured to be removably attached to the wearable sensor device (paragraph [0033], attachable by adhesive) wherein the coordinate locating device comprises a plurality of different fiducial markers (Fig 1G-H, fiducial markers 181B, paragraph [0033]). 
Siemionow fails to teach an inertial measurement unit (IMU) and an ionizing radiation sensor configured to, in response to sensing ionizing radiation, trigger a baseline timestamp to synchronize IMU data from the inertial measurement unit; and. However, Lo teaches the wearable sensor device comprise of inertial measurement unit (IMU) (IMU, paragraph [0153]) and with image sensor (substitute for ionizing radiation sensor) (image sensor, paragraph [0155]) capturing motion through images and videos (Fig 13D-E, paragraph [0115]).
Siemionow and Lo are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Siemionow to incorporate the teaching of Lo providing However, Lo teaches the wearable sensor device comprise of inertial measurement unit (IMU) (IMU, paragraph [0153]) and with image sensor (substitute for ionizing radiation sensor) (image sensor, paragraph [0155]) capturing motion through images and videos (Fig 13D-E, paragraph [0115]). Doing so would increase the sensing of light detected (paragraph [0155]). One or ordinary skill would recognize the combination of inertial measurement unit (IMU) to the invention would achieve the feature, which trigger a baseline timestamp to synchronize IMU data from the inertial measurement unit. One or ordinary skill would recognize the components of fiducial markers are being radiopaque to the ionizing radiation in a captured image.

Regarding claim 17, Siemionow teaches a method (method, paragraph [0009]), comprising: 
a wearable sensor device (paragraph [0033], attachable by adhesive);
imaging, using the ionizing radiation (LDCT image, paragraph [0065]), a coordinate locating device (Fig 1G-H, abstract) configured to be removably attached to the wearable sensor device (paragraph [0033], attachable by adhesive) wherein the coordinate locating device comprises a plurality of different fiducial markers (Fig 1G-H, fiducial markers 181B, paragraph [0033]). 
Siemionow fails to teach the method comprising sensor by the wearable sensor device including an inertial measurement unit (IMU) and an ionizing radiation sensor configured to, in response to sensing ionizing radiation, trigger a baseline timestamp to synchronize IMU data from the inertial measurement unit. However, Lo teaches the wearable sensor device comprise of inertial measurement unit (IMU) (IMU, paragraph [0153]) and with image sensor (substitute for ionizing radiation sensor) (image sensor, paragraph [0155]) capturing motion through images and videos (Fig 13D-E, paragraph [0115]).
Siemionow and Lo are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Siemionow to incorporate the teaching of Lo providing However, Lo teaches the wearable sensor device comprise of inertial measurement unit (IMU) (IMU, paragraph [0153]) and with image sensor (substitute for ionizing radiation sensor) (image sensor, paragraph [0155]) capturing motion through images and videos (Fig 13D-E, paragraph [0115]). Doing so would increase the sensing of light detected (paragraph [0155]). One or ordinary skill would recognize the combination of inertial measurement unit (IMU) to the invention would achieve the feature, which trigger a baseline timestamp to synchronize IMU data from the inertial measurement unit. One or ordinary skill would recognize the components of fiducial markers are being radiopaque to the ionizing radiation in a captured image.


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), and in view of Lo (U.S. Patent No. 20170193706A1) as applied to claim 6 and in the further view of Bonny (U.S. Pub. No. 20180014888). 

Regarding claim 7, Siemionow modified by Lo teaches the system (abstract) according to claim 6, wherein the coordinate locating device (Fig 1G-H, abstract) comprises:
a support structure removably connectable to the wearable sensor device (paragraph [0033], attachable by adhesive), the support structure comprising a planar surface (Fig 1G-H, registration grid 181, paragraph [0033]); and
the plurality of different fiducial marker (Fig 1G-H, fiducial markers 181B, paragraph [0033]) components includes:
a set of fiducial markers connected to the planar surface in a non-collinear configuration relative to each other to define a three-dimensional (3D) space of pixels in the image (Fig 1G-H, registration grid 181 and fiducial markers 181B, paragraph [0033]),
Siemionow modified by Lo fails to teach the distance calibration fiducial marker connected to the planar surface and being configured to define a distance calibration length of pixels in the image and the distance calibration fiducial marker being perpendicular to the planar surface and defining the calibration length of the pixels to locate a point of origin of motion sensing by the wearable sensor device. However, Bonny teaches the use calibration fiducial marker is used within the calibration device that is perpendicular to the planar surface defining the known distance ‘d’ from the abutment surface for distance calibration length (Fig 2A-C, calibration fiducial marker 203, calibration device 201, paragraph [0040]). 
Siemionow, Lo, and Bonny are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Siemionow to incorporate the teaching of Bonny providing the use of calibration fiducial marker within the calibration device defining the known distance ‘d’ from the abutment surface for distance calibration length (Fig 2A-C, calibration fiducial marker 203, calibration device 201, paragraph [0040]). Doing so would increase the accuracy in defining the true orientation of the tool axis relative to the fiducial marker array through calibration process of the tracking system (paragraph [0037]). According to the invention, the point of sensing origin is located to define the point of motion sensing that corresponds to a center of sensing by the IMU. One or ordinary skill would recognize the combination of any fiducial markers and IMU sensors to the invention would achieve the feature, which is locating the point of origin of motion sensing. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Lo (U.S. Patent No. 20170193706A1) and Bonny (U.S. Pub. No. 20180014888) as applied to claim 7 and in the further view of Deitz (U.S. Pub. No. 20180098715A1)

Regarding claim 8, Siemionow modified by Lo and Bonny teaches the system according to claim 6 (Fig 1G-H, abstract) , wherein the plurality of different fiducial marker (Fig 1G-H, registration grid 181 and fiducial markers 181B, paragraph [0033]) components.
Siemionow modified by Lo and Bonny fails to teach the use of at least one gravity direction fiducial marker that moves in response to a force of gravity to locate a direction of locate a direction of gravity, in response to ionizing radiation, at an instantiation of imaging at which the image is captured. However, Deitz teaches fiducial markers within the fiducial plumb line can rotate and swing freely and align itself to the direction of gravity (paragraph [0063]). 
Siemionow, Lo, Bonny, and Deitz are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Deitz providing the fiducial markers within the fiducial plumb line can rotate and swing freely and align itself to the direction of gravity (paragraph [0063]). Doing so would increase the view radiographically that is calibrated to account for out-of-plane affects that can add length distortion to sagittal plane distance measurements (paragraph [0064]). One or ordinary skill would recognize the combination of gravity fiducial markers to the invention would achieve the feature, which is response to the force of gravity to locate a direction of gravity vector, and in response to ionizing radiation, at an instantiation of imaging at which the image is captured.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Lo (U.S. Patent No. 20170193706A1) and Bonny (U.S. Pub. No. 20180014888) as applied to claim 7 and in the further view of Marn (U.S. Pub. No. 20050157847A1)..

Regarding claim 9, Siemionow modified by Lo and Bonny teaches the system according to claim 7 (Fig 1G-H, abstract), 
Siemionow modified by Lo and Bonny fails to teach the support structure comprises a chamber mounted to the planar surface wherein the at least one gravity direction fiducial marker comprises a plurality of loose radiopaque balls configured to move within the chamber in response to the force of gravity. However, Marn teaches the housing device (used as chamber) filled with fluid mounted to the planar surface that has radiopaque sphere (ball) inside that move to center of gravity (Fig 1 and 2A-C, paragraph [0021]-[0022]). 
Siemionow, Lo, Bonny, and Marn are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of marn providing the housing device (used as chamber) filled with fluid mounted to the planar surface that has radiopaque sphere (ball) inside that move to center of gravity (Fig 1 and 2A-C, paragraph [0021]-[0022]). Doing so would increase the accuracy of radiographic patient positioning marker through different orientation for illustrative purposes (paragraph [0023]). One or ordinary skill would recognize the combination of multiple radiopaque balls to the invention would achieve the feature, which is response to the force of gravity to locate a direction of gravity vector.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Lo (U.S. Patent No. 20170193706A1) and Bonny (U.S. Pub. No. 20180014888) as applied to claim 7 and in the further view of Cosman (U.S. Pub. No. 6419680B1).

Regarding claim 10, Siemionow modified by Lo and Bonny teaches the system according to claim 7 (Fig 1G-H, abstract), 
Siemionow modified by Lo and Bonny fails to teach the support structure comprises a chamber mounted to the planar surface wherein the at least one gravity direction fiducial marker comprises a plurality of loose radiopaque needles configured to move within the chamber in response to the force of gravity. However, Cosman teaches chamber filled with fluid mounted to the planar surface that comprise radiopaque needle inside (Fig 6 and 7, chamber and needle) 
Siemionow, Lo, Bonny, and Cosman are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Cosman providing chamber filled with fluid mounted to the planar surface that has radiopaque needle inside (Fig 6 and 7, chamber and needle). Doing so would allow to increase or decrease the amount of fluid inside the chamber for viewing under imaging. One or ordinary skill would recognize the combination of multiple radiopaque needles to the invention would achieve the feature, which is response to the force of gravity to locate a direction of gravity vector.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), and in view of Lo (U.S. Patent No. 20170193706A1) and Bonny (U.S. Pub. No. 20180014888) as of claim 7 and in the further view of Dvir (U.S. Pub. No. 20010031608A1).

Regarding claim 11, Siemionow modified by Lo teaches the system according to claim 7 (Fig 1G-H, abstract). 
	Siemionow modified by Lo fails to teach the distance calibration fiducial marker comprises a stem having a stem length, wherein the stem includes a first end connected to the planar surface, a radiopaque marker connected to a second end of the stem, the radiopaque marker having at least one dimension, and a notch formed in the stem wherein the distance calibration length is measured from a predetermined location associated with the notch to a predetermined location of the radiopaque marker. However, Bonny teaches the stem having a stem length that is connected to a planar surface and marker that is connected to the second end of the stem (Fig 3, calibration fiducial marker 305, calibration device 301, stem is the connector between 305 and rigid member 303). 
Siemionow, Lo, and Bonny are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Siemionow to incorporate the teaching of Bonny providing the stem having a stem that is connected to a planar surface and marker that is connected to the second end of the stem (Fig 3, calibration fiducial marker 305, calibration device 301, stem is the connector between 305 and rigid member 303). Doing so would increase the accuracy in defining the true orientation of the tool axis relative to the fiducial marker array through calibration process of the tracking system (paragraph [0037]).
Siemionow modified by Lo and Bonny fails to teach a notch formed in the stem wherein the distance calibration length is measured from a predetermined location associated with the notch to a predetermined location of the radiopaque marker. However, Dvir teaches a notch that is used to define and measuring the marker (notch, paragraph [0061] and [0064]).
	Siemionow, Lo, Bonny, and Dvir are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Dvir providing teaches a notch that is used to define and measuring the marker (notch, paragraph [0061] and [0064]). Doing so would increase the accuracy in defining and measuring of the markers.

Claim(s) 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), and in view of Lo (U.S. Patent No. 20170193706A1) and Bonny (U.S. Pub. No. 20180014888) as applied to claim 7 and in the further view of Kapoor (U.S. Patent No. 20170273665). 

Regarding claim 12, Siemionow modified Bonny teaches the system according to claim 7 (Fig 1G-H, abstract).
Siemionow modified by Bonny does not teach the system comprises the IMU comprises an accelerometer and a gyroscope to measure an orientation in real-time of an anatomical position of a body part immediately adjacent to the wearable sensor device. However, Lo teaches the system comprises the IMU (FIG 13D and E, sensor 1330 and IMU 1372, paragraph [0153]) that has an accelerometer (accelerometer, paragraph [0170]) and a gyroscope (gyroscope, paragraph [0170]) immediately adjacent to the wearable sensor device (FIG 13B). 
Siemionow, Lo, and Bonny are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Lo providing teaches the system comprises the IMU (FIG 13D and E, sensor 1330 and IMU 1372, paragraph [0153]) that has an accelerometer (accelerometer, paragraph [0170]) and a gyroscope (gyroscope, paragraph [0170]) immediately adjacent to the wearable sensor device (FIG 13B). Doing so would increase the capability to capture movement data while the user is moving. 
Siemionow modified by Lo and Bonny does not teach the accelerometer and gyroscope of IMU are used to measure an orientation in real-time of an anatomical position of a body part. However Kapoor teaches the IMU that has accelerometer and gyroscope (IMU 18, accelerometer, gyroscope, paragraph [0081]) to measure an orientation in real-time of an anatomical position of a body part (IMU 18, paragraph [0081] and anatomical pose, paragraph [0107]). 
Siemionow, Lo, Bonny and Kapoor are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Kapoor providing teaches IMU (FIG 1, IMU 18, paragraph [0081]) that has an accelerometer (Kapoor, accelerometer, paragraph [0081]) and a gyroscope (gyroscope, paragraph [0081])  to measure an orientation in real-time of an anatomical position of a body part (IMU 18, paragraph [0081] and anatomical pose, paragraph [0107]) immediately adjacent (FIG 1, IMU 18, paragraph [0048]) to the wearable sensor device. Doing so would increase the accurate and robust estimation in providing the orientation (paragraph [0026]).

Regarding claim 13, Siemionow modified by Lo and Bonny teaches the system according to claim 12 (Fig 1G-H, abstract), 
Siemionow modified by Lo and Bonny fail to teach the orientation of the anatomical position of the body part is determined based on six degrees of freedom including X, Y, Z coordinates on a Cartesian coordinate system and pitch, yaw, and roll. However, Kapoor teaches the orientation of the anatomical position of the body part (anatomical pose, paragraph [0107]) is determined based on six degrees of freedom (degrees of freedom, paragraph [0067] and [0070]) including X, Y, Z coordinates on a Cartesian coordinate system (Cartesian coordinate, paragraph [0033]) and pitch, yaw, and roll (pitch, yaw, roll, paragraph [0043]). 
Siemionow, Lo, Bonny, and Kapoor are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Kapoor providing teaches the orientation of the anatomical position of the body part (anatomical pose, paragraph [0107]) is determined based on six degrees of freedom (degrees of freedom, paragraph [0067] and [0070]) including X, Y, Z coordinates on a Cartesian coordinate system (Kapoor, Cartesian coordinate, paragraph [0033]) and pitch, yaw, and roll (pitch, yaw, roll, paragraph [0043]). Doing so would increase the accuracy in defining the orientation of the anatomical pose. 

Regarding claim 14, Siemionow modified by Lo and Bonny teaches the system according to claim 13 (Fig 1G-H, abstract).
Siemionow modified by Lo and Bonny does not teach the system comprises IMU data comprises the orientation and gravity direction data. However, Kapoor teaches the system comprises the IMU data (IMU 18, paragraph [0051]) comprises the orientation (pose data, paragraph [0051]) and gravity direction data (pose data, paragraph [0050] and [0077]).
Siemionow, Lo, Bonny, and Kapoor are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Kapoor providing teaches the system comprises the IMU data (IMU 18, paragraph [0051]) comprises the orientation (pose data, paragraph [0051]) and gravity direction data (pose data, paragraph [0050] and [0077]). Doing so would increase the accuracy in defining the orientation of the anatomical pose. 

Regarding claim 16, Siemionow modified by Lo and Bonny teaches the system according to claim 14 (Fig 1G-H, abstract).
Siemionow modified by Lo and Bonny fails to teach the wearable sensor device further comprising a processor for synchronizing an internal clock used by the IMU with the baseline timestamp and the IMU data being adjusted based on a baseline anatomical position logged at the time of the baseline timestamp. However, Kapoor teaches wherein the wearable sensor device further comprising a processor (processor 26, paragraph [0078]) for synchronizing an internal clock used by the IMU with the baseline timestamp (IMU, paragraph [0080]) and the IMU data being adjusted based on a baseline anatomical position logged at the time of the baseline timestamp (IMU, paragraph [0080]).
Siemionow, Lo, Bonny, and Kapoor are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Kapoor providing the wearable sensor device further comprising a processor (processor 26, paragraph [0078]) for synchronizing an internal clock used by the IMU with the baseline timestamp (IMU, paragraph [0080]) and the IMU data being adjusted based on a baseline anatomical position logged at the time of the baseline timestamp (IMU, paragraph [0080]). Doing so would increase the accuracy in defining the orientation of the anatomical pose.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), in view of Lo (U.S. Patent No. 20170193706A1), Bonny (U.S. Patent No. 20180014888), and Kapoor (U.S. Pub. No. 20170273665A1) as applied to claim 14 and in the further view of Deitz (U.S. Pub. No. 20180098715A1)

Regarding claim 15, Siemionow modified by Lo and Bonny teaches system according to claim 14 (Fig 1G-H, abstract), wherein:
the plurality of different fiducial marker components (Fig 1G-H, fiducial markers 181B, paragraph [0033]). 
Siemionow modified by Lo and Bonny fail to teach the sensor device further comprising a communication unit configured to communicate the gravity direction data and data representative of the six degrees of freedom. However, Kapoor teaches the sensor device (IMU 18, paragraph [0030]) further comprising a communication unit (processor 26 and display 28, paragraph [0031]) configured to communicate the gravity direction data (pose data, paragraph [0050] and [0077]) and data representative of the six degrees of freedom (degrees of freedom, paragraph [0067] and [0070]).
Siemionow, Lo, Bonny, and Kapoor are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Kapoor providing the sensor device (IMU 18, paragraph [0030]) further comprising a communication unit (processor 26 and display 28, paragraph [0031]) configured to communicate the gravity direction data (pose data, paragraph [0050] and [0077]) and data representative of the six degrees of freedom (degrees of freedom, paragraph [0067] and [0070]).Doing so would increase the accuracy in defining the orientation of the anatomical pose. 
Siemionow modified by Lo, Bonny, and Kapoor fail to teach fails to teach the use of at least one gravity direction fiducial marker that moves in response to a force of gravity to locate a direction of locate a direction of gravity, in response to ionizing radiation, at an instantiation of imaging at which the image is captured. However, Deitz teaches fiducial markers within the fiducial plumb line can rotate and swing freely and align itself to the direction of gravity (paragraph [0063]). 
Siemionow, Lo, Bonny, Kapoor, and Deitz are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Deitz providing the fiducial markers within the fiducial plumb line can rotate and swing freely and align itself to the direction of gravity (paragraph [0063]). Doing so would increase the view radiographically that is calibrated to account for out-of-plane affects that can add length distortion to sagittal plane distance measurements (paragraph [0064]). One or ordinary skill would recognize the combination of gravity fiducial markers to the invention would achieve the feature, which is response to the force of gravity to locate a direction of gravity vector, and in response to ionizing radiation, at an instantiation of imaging at which the image is captured. 

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1) in view of Lo (U.S. Patent No. 20170193706A1) as of claim 17, and in further view of Bonny (U.S. Pub. No. 20180014888).

Regarding claim 18, Siemionow teaches a method (method, paragraph [0009]) according to claim 17, wherein: 
the imaging of the coordinate locating device (Fig 1G-H, abstract) includes:
imaging a set of fiducial markers (paragraph [0004]), of the plurality of different fiducial marker components, connected to a planar surface in a non-collinear configuration relative to each other to define a three-dimensional (3D) space of pixels in the image (Fig 1G-H, registration grid 181 and fiducial markers 181B, paragraph [0033]); and 
Siemionow fails to teach sensing by IMU. However, Lo teaches the imaging and motion is sensing by IMU (IMU, paragraph [0115]). 
Siemionow and Lo are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Siemionow to incorporate the teaching of Lo providing the imaging and motion is sensing by IMU (IMU, paragraph [0115]). Doing so would increase numbers of images of a physical environment surrounding a user or a component of the virtual environment management system (paragraph [0115]).
Siemionow modified by Lo fails to teach the distance calibration fiducial marker connected to the planar surface and being configured to define a distance calibration length of pixels in the image and the distance calibration fiducial marker being perpendicular to the planar surface and defining the calibration length of the pixels to locate a point of origin of motion sensing by the wearable sensor device. However, Bonny teaches the use calibration fiducial marker is used within the calibration device that is perpendicular to the planar surface defining the known distance ‘d’ from the abutment surface for distance calibration length (Fig 2A-C, calibration fiducial marker 203, calibration device 201, paragraph [0040]). 
Siemionow, Lo, and Bonny are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Bonny providing the use of calibration fiducial marker within the calibration device defining the known distance ‘d’ from the abutment surface for distance calibration length (Fig 2A-C, calibration fiducial marker 203, calibration device 201, paragraph [0040]). Doing so would increase the accuracy in defining the true orientation of the tool axis relative to the fiducial marker array through calibration process of the tracking system (paragraph [0037]). One or ordinary skill would recognize the combination of distance calibration fiducial marker to the invention would achieve the feature, which is locating the point of origin of motion sensing. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1) in view of Lo (U.S. Patent No. 20170193706A1) and Bonny (U.S. Pub. No. 20180014888) as of claim 18 and in further view of Deitz (U.S. Pub. No. 20180098715A1).

Regarding claim 19, Siemionow modified by Lo and Bonny teaches the method (method, paragraph [0009]) according to claim 18, wherein:
the imaging of the coordinate locating device (Fig 1G-H, abstract) further comprises:
Siemionow modified by Lo and Bonny fail to teach imaging at least one gravity direction fiducial marker, of the plurality of different fiducial marker components, that moves in response to a force of gravity to locate a direction of gravity vector, in response to the ionizing radiation, at an instantiation of imaging at which the image is captured. However, Deitz teaches fiducial markers within the fiducial plumb line can rotate and swing freely and align itself to the direction of gravity (paragraph [0063]). 
Siemionow, Lo, Bonny, and Deitz are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Deitz providing the fiducial markers within the fiducial plumb line can rotate and swing freely and align itself to the direction of gravity (paragraph [0063]). Doing so would increase the view radiographically that is calibrated to account for out-of-plane affects that can add length distortion to sagittal plane distance measurements (paragraph [0064]). One or ordinary skill would recognize the combination of gravity fiducial markers to the invention would achieve the feature, which is response to the force of gravity to locate a direction of gravity vector, and in response to ionizing radiation, at an instantiation of imaging at which the image is captured. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow (U.S. Pub. No. 20190201106A1), and in view of Lo (U.S. Patent No. 20170193706A1) as of claim 17 and further view of Kapoor (U.S. Patent No. 20170273665). 

Regarding claim 20, Siemionow modified by Lo teaches the method (method, paragraph [0009]) according to claim 17. 
Siemionow modified by Lo fails to teach the inertial measurement data comprises a measure of an orientation in real-time of the anatomical position of a body part immediately adjacent to the wearable sensor device and the orientation of the anatomical position of the body part is determined based on six degrees of freedom including X, Y, Z coordinates on a Cartesian coordinate system and pitch, yaw, and roll. However, Kapoor teaches the inertial measurement data (IMU, paragraph [0023] comprises a measure of an orientation in real-time of the anatomical position of a body part immediately adjacent to the wearable sensor device and the orientation of the anatomical position of the body part (Kapoor, anatomical pose, paragraph [0107]) is determined based on six degrees of freedom (Kapoor, degrees of freedom, paragraph [0067] and [0070]) including X, Y, Z coordinates on a Cartesian coordinate system (Cartesian coordinate, paragraph [0033]) and pitch, yaw, and roll (pitch, yaw, roll, paragraph [0043]).
Siemionow, Lo, and Kapoor are considered to be analogous to the claim invention because they are in the same field of tracking system and fiducial markers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Siemionow to incorporate the teaching of Kapoor providing teaches the orientation of the anatomical position of the body part (anatomical pose, paragraph [0107]) is determined based on six degrees of freedom (degrees of freedom, paragraph [0067] and [0070]) including X, Y, Z coordinates on a Cartesian coordinate system (Cartesian coordinate, paragraph [0033]) and pitch, yaw, and roll (pitch, yaw, roll, paragraph [0043]). Doing so would increase the accuracy in defining the orientation of the anatomical pose. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Mattson can be reached on 408-918-7613. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793